IN THE SUPREME COURT OF IOWA
                                  No. 17–1798

                               Filed June 28, 2019


STATE OF IOWA,

      Appellee,

vs.

KAYLA HAAS,

      Appellant.



      Appeal from the Iowa District Court for Story County, Steven P.

Van Marel (suppression) and James Malloy (trial and sentencing), District

Associate Judges.



      A defendant appeals the judgment and sentence imposed following

her conviction for driving while barred. AFFIRMED.



      Mark C. Smith (until withdrawal), State Appellate Defender, Nan
Jennisch, Assistant Appellate Defender, and Nicholas Jones, Student

Legal Intern, for appellant.



      Thomas J. Miller, Attorney General, Darrel Mullins, Assistant

Attorney General, Jessica Reynolds, Story County Attorney, and Jonathon

Holscher, Assistant County Attorney, for appellee.
                                       2

PER CURIAM.

      Kayla Haas was convicted of driving while barred. On appeal, Haas

challenges the district court’s ruling denying her motion to suppress on

the grounds she was subject to an impermissible pretextual seizure. She

also challenges the reasonable suspicion of her stop. Further, Haas argues

her counsel was ineffective and the district court improperly assessed

court costs and attorney fees. We retained Haas’s appeal.

      As to Haas’s challenge of her denied motion to suppress, we affirm

the district court’s denial. “When a defendant challenges a district court’s

denial of a motion to suppress based upon the deprivation of a state or

federal constitutional right, our standard of review is de novo.” State v.

Coffman, 914 N.W.2d 240, 244 (Iowa 2018) (quoting State v. Storm, 898

N.W.2d 140, 144 (Iowa 2017)). In State v. Brown, ___ N.W.2d ___, ___ (Iowa

2019), we determined the subjective motivations of an individual officer in

making a traffic stop under article I, section 8 of the Iowa Constitution are

irrelevant as long as the officer has objectively reasonable cause to believe

the motorist violated a traffic law. There, consistent with precedent in

Iowa, we affirmed the district court’s determination that the subjective

reasoning in the decision to stop the motorist did not matter because the

officer objectively observed traffic violations.

      We also affirm the district court judgment on Haas’s second

challenge, whether her stop was supported by reasonable suspicion. The

standard of review for a constitutional search and seizure challenge is de

novo. State v. Vance, 790 N.W.2d 775, 780 (Iowa 2010). We do not believe

the officers violated article I, section 8 of the Iowa Constitution when they

stopped Haas based on reasonable suspicion that she was driving while

barred. At the very least, the officers had reasonable suspicion to stop
                                       3

Haas’s vehicle after they observed her and two other people getting into

the vehicle before leaving the area.

      A traffic stop is generally reasonable, and thus constitutional under

state and federal search and seizure provisions, if the police have probable

cause or reasonable suspicion to believe that the motorist violated a traffic

law. Navarette v. California, 572 U.S. 393, 401–02, 134 S. Ct. 1683, 1690

(2014); Whren v. United States, 517 U.S. 806, 809–810, 116 S. Ct. 1769,

1772 (1996); State v. Tague, 676 N.W.2d 197, 204 (Iowa 2004). In Vance,

we held reasonable suspicion existed to support a traffic stop to investigate

the validity of the motorist’s driver’s license “when the officer knows the

registered owner of the vehicle has a suspended license, and the officer is

unaware of any evidence or circumstances indicating the registered owner

is not the driver of the vehicle.” 790 N.W.2d at 781. In doing so, we

explained, “[I]t is reasonable for an officer to infer the registered owner of

the vehicle will do the vast amount of the driving.”        Id.   Thus, “it is

sufficiently   reasonable   to   generate   reasonable   suspicion    for   an

investigatory stop to resolve the ambiguity as to whether criminal activity

is afoot.” Id. at 781–82. Yet, we also noted that reasonable suspicion

would disappear if the officer obtained information suggesting that the

driver is not the owner of the vehicle. Id. at 782.

      Haas claims the police were aware of circumstances that invalidated

their assumption that Haas was driving the vehicle when they made the

traffic stop. Namely, Haas points out that the officers in this case did not

know her and observed three people enter the vehicle but did not see which

of the three was driving. However, these circumstances do not invalidate

the officers’ assumption that Haas was driving her own vehicle when they

made the traffic stop.
                                       4

      Prior to initiating the traffic stop, the officers ran the license plate of

the vehicle. They identified Haas as the registered owner and discovered

that she had a suspended license. Soon after, the officers saw a woman

that “appeared to be” Haas and two males leave the residence they were

observing. Though the officers did not see who was driving the vehicle, it

was still reasonable to assume that Haas, as the registered owner of the

vehicle, would be doing “the vast amount of the driving.” Id. at 781.

      We upheld the reasonableness of the search in Vance based on the

officer’s observation that the vehicle was registered to an owner with a

suspended license despite the fact that the officer did not know the owner

and “was unable to observe the sex or the identity of the driver.” Id. at

783. Likewise, the fact that the officers in this case could not observe the

driver’s sex or identity does not invalidate their assumption that Haas was

driving her vehicle. Consequently, we affirm the district court’s judgment

because there was reasonable suspicion to initiate an investigatory stop of

the vehicle Haas was operating.

      Haas’s ineffective-assistance claim that her trial counsel was

ineffective for declining to challenge whether the license plate was

malfunctioning fails on the merits.         We review claims of ineffective

assistance de novo.    State v. Harrison, 914 N.W.2d 178, 187–88 (Iowa

2018). The United States Constitution and the Iowa Constitution provide

defendants with the right to effective assistance of counsel. U.S. Const.

amend. VI; Iowa Const. art. I, § 10.       We generally preserve ineffective-

assistance claims for postconviction-relief proceedings so the parties can

“develop an adequate record of the claims” and counsel charged with

ineffective assistance has the chance to respond to the claims. Harrison,

914 N.W.2d at 206. Nevertheless, we may resolve these claims on direct
                                     5

appeal when the record is adequate, as is the case here since it involves

video evidence. See id.

      “Ineffective-assistance-of-counsel claims require a showing by a

preponderance of the evidence both that counsel failed an essential duty

and that the failure resulted in prejudice.” Id. at 188 (quoting State v.

Schlitter, 881 N.W.2d 380, 388 (Iowa 2016)). The defendant must show

both prongs of this test have been met.      Id. at 206.   In analyzing the

defendant’s claims, we “must indulge a strong presumption that counsel’s

conduct falls within the wide range of reasonable professional assistance;

that is, the defendant must overcome the presumption that, under the

circumstances, the challenged action ‘might be considered sound trial

strategy.’ ” Id. (quoting Nguyen v. State, 878 N.W.2d 744, 752 (Iowa 2016)).

      Counsel fails an essential duty if he or she “perform[s] below the

standard demanded of a reasonably competent attorney.”          Id. (quoting

Ledezma v. State, 626 N.W.2d 134, 142 (Iowa 2001) (en banc)). Prejudice

results from this failure when “there is a reasonable probability that, but

for counsel’s unprofessional errors, the result of the proceeding would

have been different.” Ledezma, 626 N.W.2d at 143 (quoting Strickland v.

Washington, 466 U.S. 668, 694, 104 S. Ct. 2052, 2068 (1984)).             A

reasonable probability exists if the probability is “sufficient to undermine

confidence in the outcome.” Id. (quoting Strickland, 466 U.S. at 694, 104

S. Ct. at 2068). Ultimately, Haas must show that “absent the errors, the

fact finder would have had a reasonable doubt respecting guilt.”         Id.

(quoting Strickland, 466 U.S. at 695, 104 S. Ct. at 2068–69).

      Haas argues that the dash-cam video shows her vehicle had an

illuminated license plate that was not malfunctioning in any form. Iowa

Code section 321.388 requires a white, electric light to illuminate a rear

license plate to a distance of fifty feet. Iowa Code § 321.388 (2017). The
                                      6

Iowa Code also requires reflective coating on license plates. Id. § 321.35.

The absence of these equipment features serves as reasonable suspicion

to justify an investigatory stop. See State v. Lyon, 862 N.W.2d 391, 398

(Iowa 2015).

      The only time Haas’s vehicle appears to have the reflective coating

is when the patrol car illuminates the vehicle’s license plate. Otherwise,

the license plate only reflects ambient light when the vehicle is away from

the lights of the police vehicle, demonstrating a malfunction.         Haas’s

counsel did not breach an essential duty in declining to challenge whether

the license plate was properly illuminated since the video evidence does

not contradict the officer’s testimony that the plate light was not working.

Further, even if counsel’s decision not to challenge the functionality of the

license plate light did breach an essential duty, this decision did not result

in prejudice since the officers already had reasonable suspicion to make

the investigative stop due to their inference that Haas was driving with a

suspended license. Therefore, Haas failed to meet her burden to show

counsel was ineffective in deciding not to challenge whether the license

plate was functioning.

      Finally, we reject Haas’s claim that the district court erred in

requiring her to repay the costs of her appointed attorney without

considering her reasonable ability to pay. “Our review of a restitution

order is for correction of errors at law.” State v. Klawonn, 688 N.W.2d 271,

274 (Iowa 2004). The district court may order a person to compensate the

State for the costs of court-appointed representation.            Iowa Code

§ 815.9(3); id. § 910.2(2).    Before doing so, the district court must

“determine the defendant’s reasonable ability to pay the attorney fees.”

State v. Coleman, 907 N.W.2d 124, 149 (Iowa 2018).
                                       7

      The district court did contemplate Haas’s reasonable ability to pay

her court-appointed attorney fees. After Haas filed an indigent defense

notice on October 20, 2017, the district court entered judgment and

imposed a fine, surcharge, and costs that included “repayment of court

appointed attorney fees, if any.”      The district court also noted, “[T]he

Defendant has the ability to re-pay court-appointed attorney fees and the

same are ordered.”

      After Haas’s notice of appeal, she submitted three more indigent

defense claim forms. The district court entered an order on January 29,

2018, ordering Haas to pay a $38.50 claim for attorney fees based on its

finding that she “ha[d] the ability to pay the . . . fees.” The district court’s

statements in its orders regarding the fees contradict Haas’s claim that

“[t]he record reflects no consideration of Haas’s reasonable ability to pay.”

      In any event, the district court later rescinded a legal fee assessment

of $136.50 due to Haas’s appeal, explaining that “the fees ordered should

not have been assessed at this time.” It does not appear there was a plan

of restitution in place when Haas filed her appeal, so “the court is not

required to consider the offender’s reasonable ability to pay.”        State v.

Albright, ___ N.W.2d ____, ____ (Iowa 2019). We affirm the restitution part

of the sentencing order.

      AFFIRMED.

      All justices concur except Cady, C.J., who concurs in result only,

and Appel and Wiggins, JJ., who dissent.

      This opinion shall be published.
                                     8

                                                     #17–1798, State v. Haas

APPEL, Justice (dissenting).

      I respectfully dissent. Consistent with my dissent in State v. Brown,

___ N.W.2d ___, ___ (Iowa 2019) (Appel, J., dissenting), and for the reasons

expressed below, I would vacate the decision of the district court and

remand for further proceedings.

      I. Introduction.

      In this case, Kayla Haas, the driver of a vehicle, challenges the

validity of a stop of her automobile made by law enforcement that resulted

in her arrest for driving while barred. Haas asserts the evidence that arose

from the stop—namely that she was driving the vehicle—should be

suppressed because the real purpose of the stop was not traffic safety but

rather to engage in a warrantless search and seizure of the vehicle for an

investigative purpose unrelated to the rationale for the traffic stop. The

district court denied Haas’s motion to suppress and found her guilty of

driving while barred.

      II. Factual and Procedural Background.

      A. Background Facts.        Ames police received complaints about

potential drug activity at a house.      The police put the house under

surveillance beginning on or about June 2, 2017. On June 8, the police

executed a search warrant looking for drugs and stolen property. The

record does not reveal the results of that search.

      On June 9, police, who were parked down the block from the

residence under surveillance, spotted a Ford Explorer parked outside the

residence.    The officers ran a license plate check on the Explorer that

revealed the vehicle was owned by Haas. The police further learned that

the owner of the vehicle, Haas, had been barred from driving due to prior

violations.
                                      9

      The officers observed three people loading items into the vehicle.

They further saw three people get into the vehicle but did not know who

was driving. The officers at first lost track of the vehicle but then found it

again on the road and followed the vehicle for a couple of turns. The

officers then allegedly observed that the license plate light was not

working, activated their lights, and stopped the vehicle.

      After the stop, the officers identified Haas as the driver of the vehicle

and placed her under arrest for driving while barred. The vehicle was

seized and towed. Police conducted an inventory search of the contents of

the vehicle, finding nothing incriminating.        Hass was subsequently

charged with driving while barred in violation of Iowa Code section 321.560

(2017).

      B. Proceedings on Motion to Suppress. Haas filed a motion to

suppress the evidence obtained in the course of the police stop of her

vehicle. In the motion, Haas claimed she was subject to a pretextual stop

in violation of article I, section 8 of the Iowa Constitution. In light of the

motion, the district court held a suppression hearing.

      Ames police officer Steven Spoon testified on behalf of the State. He

said that he and his partner were members of the safe neighborhoods

team, a unit that worked in higher crime areas. Spoon noted he was one

of the officers who participated in the surveillance of the residence on the

night of June 9.

      Spoon testified that the safe neighborhoods team did not typically

engage in traffic stops.    Yet, in the two days prior to June 9, Spoon

participated in two traffic stops of persons entering and leaving the

residence in question.

      Spoon testified that his partner ran a search on a vehicle parked in

front of the house and determined the registered owner, Haas, was barred
                                        10

from driving due to previous traffic violations. Spoon told the court that

three persons were seen coming out of the residence and entering the

vehicle. Spoon asserted the officers could not tell who was driving.

      Spoon testified that the vehicle pulled away from the house and the

officers intended to follow the vehicle but lost it. Spoon noted, however,

that the vehicle soon reappeared. A video offered into evidence showed the

patrol car followed the vehicle for a couple of turns. At that point, Spoon

testified, he noticed the license plate lamp was out on the vehicle. Spoon

then initiated a stop of the vehicle.

      Spoon declared he approached the vehicle and determined Haas was

the driver. Spoon placed Haas under arrest for driving while barred. After

the arrest of Haas, the vehicle was impounded and a search conducted.

      During the search of the vehicle, Spoon and other officers found a

laptop computer. Spoon opened the computer and ran the serial number

through dispatch to determine if it had been stolen. Police also found

some watches, tools, and a firefighter’s jacket that the officers believed

could be valuable. An inventory prepared did not mention the watches or

firefighter’s jacket and did not list the tools that were found within the car.

      The district court denied the motion to suppress. The district court

reasoned that the officers involved in the stop “probably [had] a duty to

stop somebody who they believed was committing the offense of driving

while barred.” The district court stated that although law enforcement

had information about criminal activity at the house and were “maybe even

hoping they would get the car driving away,” the district court did not think

the stop was pretextual.

      In any event, the district court held that even if the stop was

pretextual, it would not be a violation of the Iowa Constitution. The district

court observed that probable cause to stop the vehicle existed for two
                                     11

reasons: driving while barred and operating a vehicle with an inoperable

license plate light.

       III. Standard of Review.

       This court reviews constitutional issues de novo. State v. Gaskins,

866 N.W.2d 1, 5 (Iowa 2015).         In engaging in de novo review, we

“independently evaluate the totality of the circumstances found in the

record.” State v. Vance, 790 N.W.2d 775, 780 (Iowa 2010).

       IV. Discussion.

       This case is a companion case to Brown, ___ N.W.2d ___ (majority

opinion). In Brown, the appellant claimed that a traffic stop executed by

police was pretextual in nature, and as a result, the stop was

unconstitutional under article I, section 8 of the Iowa Constitution. Id. at

___.

       In my dissenting opinion in Brown, I explain that a pretextual traffic

stop is unlawful under the Iowa Constitution but that the state should

have the opportunity to show the underlying traffic stop would have

occurred even without the pretextual motivation. Id. at ___ (Appel, J.,

dissenting). In this case, after a suppression hearing, the district court

concluded the stop was not pretextual, and in any event, pretextual stops

were not unconstitutional under article I, section 8 of the Iowa

Constitution.

       The district court in this case did not consider the precise factual

question of whether the traffic stop “would have” been made without the

larger pretextual investigative motive. While the district court speculated

that the officers “probably [had] a duty” to stop the vehicle based on the

possibility the driver was driving while barred, the record shows that the

police did not immediately stop the vehicle when it drove away from the

house based on a reasonable suspicion of a driving-while-barred violation.
                                     12

Instead, the officers followed the vehicle for a distance and only instigated

the stop after uncovering an alleged equipment violation related to the

license plate lights.   This behavior arguably suggests that the officers,

whether right or wrong, may have believed they did not have grounds to

stop the vehicle based on Haas driving while barred. The question thus

arguably becomes whether the stop for a license plate violation would have

occurred without the pretextual investigative motivation.

      In any event, I would not make the necessary factual determination

on appeal. That is the job of the district court. Because the district court

did not make a factual determination of whether the stop would have

occurred in any event, I would vacate the order denying the motion to

suppress and remand the case to the district court for further proceedings.

      V. Conclusion.

      For the above reasons, I would vacate the order denying suppression

and remand the case to the district court for further proceedings.

      Wiggins, J., joins this dissent.